DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 8-9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreoli-Fang et al. (US 2018/0152267).

With regard to claims 1 and 13, Andreoli-Fang teaches: A method (see figure 8) /  A user equipment (see figure 9), comprising: a transmitter (paragraphs 35 and 42), which in operation, transmits at least one data packet based on a transmitting window having a transmitting window size (see step 291 in figure 8: paragraphs 35-38); 
a receiver (paragraphs 35-36 and 42), which in operation, receives reception feedback regarding the at least one transmitted data packet (see step 292 in figure 8: paragraphs 35-39: SCS NACK, ACK, HARQ NACK); and 
processing circuitry (paragraphs 39-42), which in operation, determines, based on at least the received reception feedback, whether to change the transmitting window size for the transmitting window to be used at least for transmitting further data packets (see steps 294, 295, or  297: based on feedback message, the UE can increase contention window  (NACK) or keep the contention window size (ACK). Paragraphs 35-39).

    PNG
    media_image1.png
    632
    810
    media_image1.png
    Greyscale

With regard to claim 2, Andreoli-Fang teaches: wherein the transmitter, when in operation, transmits further data packets based on the transmitting window having the changed transmitting window size, in case the processing circuitry determined to change the transmitting window size (see figure 3: paragraphs 25-27: returning to step 251 after contention window was increase.).

    PNG
    media_image2.png
    514
    546
    media_image2.png
    Greyscale


With regard to claim 3, Andreoli-Fang teaches: wherein the at least one data packet is transmitted over a radio link directly to a base station that is the serving base station of the user equipment, and the reception feedback is received from the base station (see figure 6: paragraphs 29-31),

 or wherein the at least one data packet is transmitted to a first intermediate node of a data traffic route having at least two hops, the data traffic route further comprising the user equipment as the source node and a receiving entity as the destination node, wherein the data is transmitted by the user equipment to the first intermediate node that is next to the user equipment and forwarded by the first intermediate node towards the destination node, wherein the reception feedback is received from the first intermediate node and indicates whether the at least one data packet was received correctly or not by the destination node, or wherein the reception feedback is received from the first intermediate node and indicates whether the at least one data packet was received correctly or not by the first intermediate node.

    PNG
    media_image3.png
    499
    466
    media_image3.png
    Greyscale


With regard to claim 8, Andreoli-Fang teaches: wherein the reception feedback is a status report indicating a positive or negative acknowledgement for the previously transmitted at least one data packet, wherein the reception feedback is transmitted as part of an Automatic Repeat reQuest, ARQ; mechanism used between the user equipment and the receiving side to implement a transmission error correction based on retransmitting negatively acknowledged data packets, wherein the ARQ mechanism is part of the Radio Link Control, RLC, layer (paragraphs 20, 29-36: Ack/NACK messages).

With regard to claim 9, Andreoli-Fang teaches: wherein the processing circuitry, when in operation, starts an acknowledgment timer for each of the transmitted at least one data packet, wherein the processing circuitry, when in operation, stops the acknowledgment timer when receiving the reception feedback for the respective data packet, and wherein upon expiry of the acknowledgment timer, the processing circuitry, when in operation, determines that the respective data packet was not correctly received by a receiving side and determines to retransmit the respective data packet determined to not have been correctly received, wherein the determination that the respective data packet was not correctly received is used as a negative acknowledgment when determining whether to change the transmitting window size for the transmitting window (paragraphs 28 and 34: 
[0028] In some embodiments, when the data of the transport block has expired, the UE 112-1 discards the data and the transport block. For example, the transport block may include a relatively small portion of voice data during a call of the UE 112-1. Dropping that relatively small portion of voice data may have a negligible effect on the overall voice conversation. Accordingly, the UE 112-1 may conclude that the transport block is no longer valid and drop the transport block from retransmission altogether.
[0034] If the errors in the transport block cannot be corrected (i.e., the process element 285), then the eNodeB 111 determines whether a re-try attempt has exceeded its timer, in the process element 286. If the timer has not expired, then the eNodeB 111 may end the process 275, in the process element 280, until the UE 112 needs to send another transport block. If the timer has expired, then the eNodeB 111 may send a HARQ NACK to the UE 112, in the process element 287, to end the process 275 until the UE 112 needs to transmit another transport block the eNodeB 111. ).

With regard to claim 11, Andreoli-Fang teaches: wherein the processing circuitry, when in operation, determines whether at least one trigger condition triggers the transmission of a reception feedback request to the receiving side to transmit the reception feedback for the transmitted at least one data packet, wherein the at least one trigger condition comprises at least one of the following:  at least a number of data packets have been transmitted after the last reception feedback request;  at least a number of bytes of data have been transmitted after the last reception feedback request; and  expiry of a reception feedback request timer that indicates the time after the last reception feedback request was transmitted, wherein the processing circuitry, when in operation, considers the transmitting window size used by the user equipment for transmitting data packets when determining whether at least one of the trigger condition triggers the transmission of the reception feedback request (paragraphs 20-22 and  29-39: 
[0020] Generally, if data received by the eNodeB 111 has an error, the eNodeB 111 buffers the data and sends a NACK, which prompts a re-transmission from the UE 112-1. When the eNodeB 111 receives the re-transmitted data, the eNodeB 111 combines that data with buffered data for error correction. This process may still occur but it is enhanced with the increase of the contention window size. One existing mechanism is Hybrid ARQ (HARQ). The embodiments herein provide a new mechanism to the PHY layer for LTE in this feedback process in addition to the existing HARQ mechanism at the MAC and PHY layers to ensure fast re-transmission and higher data rates.
[0021] In order to reduce the delay of the feedback loop needed to increase the contention window at the UE 112-1, the eNodeB 111 sends a non-acknowledgement (NACK) via a Short Control Signal (SCS), denoted as SCS NACK, without performing LBT, immediately after or shortly after the reception of the data. The SCS can be sent without performing LBT as long as the SCS duty cycle is under 5% of the maximum transmission time of the node, according to European Union standards.
[0022] Neighboring nodes perform LBT prior to transmission and “backoff” upon sensing the channel is busy after the transmission of the HARQ NACK. However, in LTE, the eNodeB 111 needs more processing time to perform error correction and soft combining on received data before determining whether a HARQ ACK or a HARQ NACK should be sent. Therefore, in addition to transmitting error correction codes (ECC) with data, the UE 112-1 includes a cyclic redundancy check CRC, which is generally short and has little impact on the efficiency of a payload such that an error can be detected more quickly. And, when an error is detected, an SCS NACK to be sent without LBT within a short time window after the data has been received by the eNodeB 111 to provide a relatively low probability of collision.).



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Myung et al. (US 2020/0344819).

With regard to claim 14, teaches: A serving base station (see figure 14 and figure 19, comprising: a transmitter (see transceiver in figure 19: paragraphs 417-418), which in operation, transmits at least one data packet based on a transmitting window having a transmitting window size (paragraphs 339-340 and 361: see step 1410 in figure 10) ; a receiver (see transceiver in figure 19: paragraphs 417-418), which in operation, receives reception feedback regarding the at least one transmitted data packet (paragraphs 339-340 and 361-362, see step 1420); and processing circuitry (see processor in figure 19: paragraphs 417-420), which in operation, determines, based on at least the received reception feedback, whether to change the transmitting window size for the transmitting window to be used at least for transmitting further data packets  (paragraphs 340 and 361-363: see step 1430 in figure 14).


    PNG
    media_image4.png
    353
    435
    media_image4.png
    Greyscale

Examiner note: provisional application, 5/08/2018, teaches adjusting CWS based on downlink and/or uplink.  
[Proposed method #10] Method of adjusting CWS of LBT BW according to PDSCH scheduled resource

In this method, when a resource scheduled with a PDSCH belongs to a specific gNB LBT BW, NACK of the PDSCH is considered when a CWS of a corresponding LBT BW is adjusted. For example, in Figure 3, since a PDSCH 2 belongs to only an LBT BW of the gNB, NACK of the PDSCH 2 may be considered only for CWS adjustment of the LBT BW 2. In case of a PDSCH 1, since a scheduled resource belongs to both the LBT BW 1 and the LBT BW 2, if a decoding result of the PDSCH 1 is NACK, it may be considered for both the two LBT BWs and thus be used in CWS adjustment. Alternatively, it may be considered only for CWS adjustment of an LBT BW having a greater proportion of a PDSCH 1 resource among the two LBT BWs.

[Proposed method #11] Method of adjusting CWS of UE LBT BW in uplink data transmission similarly to PUSCH

This method relates to how to apply a PUSCH transmission result to CWS adjustment of each of the LBT BWs 1 and 2 of the UE, when the UE transmits a UL burst by succeeding in LBT in each LBT BW in a situation where a DL BWP of the UE of Figure 3 is changed to a UL BWP, a PDSCH is changed to a PUSCH, and LBT BWs 1 and 2 of the gNB are changed to LBT BWs 1 and 2 of the UE. A one method, there is a method in which a CWS is adjusted by considering a PUSCH transmission result, i.e., NACK, for each of the LBT BWs 1 and 2 when the UL BWP of the UE overlaps with the LBT BW of the UE as in the [Proposed Method #9]. As another method, there is a method in which a CWS is adjusted by considering a transmission result for an LBT BW thereof when a corresponding PUSCH transmission resource is scheduled in a specific LBT BW, based on a resource scheduled for a PUSCH of a UE, as in the [Proposed Method #10]. Similarly, a PUSCH transmission result for a case where PUSCH transmission resources are scheduled across both the two LBT BWs of the UE may be considered for CWS adjustment of the two LBT BWs, or may be considered only for CWS of an LBT BW having a greater proportion of a PUSCH resource.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Andreoli-Fang et al. (US 2018/0152267) in view of He et al. (US 2018/0254858) .

With regard to claim 4, Andreoli-Fang teaches: wherein the processing circuitry when determining whether to change the transmitting window size: determines to increase or decrease the transmitting window size based on the positive and/or negative acknowledgements determined for the data packets previously transmitted by the user equipment (paragraphs 35-39), 
wherein the transmitting window size cannot be increased above a maximum transmitting window size  (paragraphs 19: the examiner views the doubling the size as maximum contention window), and 
Andreoli-Fang fail to teach the transmitting window size cannot be decreased below a minimum transmitting window size.
Similar to the system of Andreoli-Fang, He discloses a wireless system for contention window size adaption  (see title and abstract).  He explicitly states contention window size cannot be increased above a maximum value and window size cannot be decreased below a minimum value.

[0074] Then, for an example threshold set as 50% (e.g., either fixed in a specification or configured by the eNB by higher layer signaling, the two options would result in different CWSA consequences. Under the first option, the eNB can increase (e.g., double, etc.) the CWS unless it has reached a maximum value, since the CWS adjustment metric under the first option is 80%, which is greater than the 50% threshold. Under the second option, the eNB can reset the CWS to a minimum value (i.e.,15), since the CWS adjustment metric under the first option is 40%, which is less than the threshold value of 50%. As another example, similar results would follow for a threshold value of 80%.


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the transmitting window size cannot be decreased below a minimum transmitting window size as taught by He in the system of Andreoli-Fang in order to improve spectrum efficiency (He: paragraph 40).  


With regard to claim 5, Andreoli-Fang teaches: wherein the processing circuitry when determining to increase or decrease the transmitting window size:
 determines to increase the transmitting window size in case:  a number of positive acknowledgments are received within the reception feedback for data packets previously transmitted by the user equipment, the number of positive acknowledgments referring to continuous data packets; and/or  a number of positive acknowledgements are received within a defined period of time; and/or  the percentage of positive acknowledgements compared to the number of transmitted data packets is above a threshold (paragraphs 29-36: see figure 6); 
determines to decrease the transmitting window size in case:   a number of negative acknowledgements are received within the reception feedback for data packets previously transmitted by the user equipment, the number of negative acknowledgments referring to continuous data packets; and/or a number of negative acknowledgements are received within a defined period of time; and/or  the percentage of negative acknowledgements compared to the number of transmitted data packets is above a threshold (paragraphs 29-36: see figure 6).

Examiner note: He also teaches contention window size can increase or decrease based on a percentage of HARQ feedback values (positive or negative) (see paragraphs  40 and 52-53). 
[0040] Listen-Before-Talk (LBT) procedures can be employed for fair and friendly coexistence of LAA with other operators and technologies operating in an unlicensed spectrum. Four channel access schemes were studied for LAA operations: Category 1: No LBT; Category 2: LBT without random back-off; Category 3: LBT with random back-off with a contention window of fixed size; and Category 4: LBT with random back-off with a contention window of variable size. For Category 4 LBT, in one design the CWS (Contention Window Size) can be increased if at least Z% (e.g., some threshold percentage) of the HARQ-ACK feedback values for a reference subframe set are NACK. Otherwise, the CWS can be reset to the minimum value (i.e., 15). How to treat HARQ-ACK DTX state for CWS adjustment is an important design consideration. The design goals include not only meeting the coexistence requirement but also maximizing the spectrum efficiency for unlicensed CCs deployed with LAA techniques. More specifically, an important design challenge is how to perform CWS adjustment in accordance with all the received HARQ-ACK states, including the combined “NACK/DTX” states, and the actual eNB scheduling status as well.
[0041] In various aspects discussed herein, a plurality of techniques are provided to implement CWS Adaptation (CWSA) based on HARQ-ACK states feedback. Various aspects discussed herein provide optional techniques for how to treat DTX states within HARQ-ACK feedback for CWS adjustment, for example, taking the current “NACK/DTX”, “No transmission”, “DTX” and “any” states of PUCCH feedback scheme into account.

With regard to claim 7:The receiver in Andreoli-Fang fails to teach the process of receives a configuration message to configure the user equipment whether to start the mechanism of changing the transmitting window size based on the reception feedback, wherein the configuration message is received from the serving base station of the user equipment, the serving base station being the destination node of the data traffic route.

Similar to the system of Andreoli-Fang, He discloses a wireless system for contention window size adaption  (see title and abstract).  He explicitly states contention window size adjustment based threshold parameters received the higher layer signaling (Paragraphs 50 and 53).

0050] Processor 320 can compare the calculated CWS adjustment metric to a threshold that is a fixed value, or to a configurable threshold (e.g., configurable via higher layer signaling, etc.). In some aspects, the threshold can be a predetermined percentage, such as 80%, or any other value between 0% and 100%.
 [0053] Because at least 4 ms ACK/NACK/DTX report delay from the scheduled PDSCH is indicated for unlicensed CCs in LAA even when HARQ-ACK messages are transmitted on the licensed carrier, the DL reference subframe set can include the first, the last, or all subframes for which HARQ-ACK feedback is available. The threshold value can be either a fixed value (e.g., 10%, 50%, 75%, 80%, 100%, or any other % threshold) or can be configured by the eNB through higher layers in a semi-static manner.
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention receives a configuration message to configure the user equipment whether to start the mechanism of changing the transmitting window size based on the reception feedback, wherein the configuration message is received from the serving base station of the user equipment, the serving base station being the destination node of the data traffic route as taught by He in the system of Andreoli-Fang in order to improve spectrum efficiency (He: paragraph 40).  


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andreoli-Fang et al. (US 2018/0152267) in view of Li et al. (US 2020/0288498) .
With regard to claim 6: Andreoli-Fang fail to teach the transmitting window is used by the user equipment to determine which data packets to transmit, wherein the processing circuitry, when in operation, determines that a data packet can be transmitted in case said data packet is associated with a sequence number that is inside the transmitting window and determines that a data cannot be transmitted in case said data packet is associated with a sequence number that is outside the transmitting window.
Similar to the system of Andreoli-Fang, Li discloses a wireless system for contention window size adaption  (see figure 2 and figure 3: 116-120).  Li also discloses uplink packets in the uplink burst are associated with consecutive sequence numbers (paragraph 107 and 113).  Since the uplink burst are associated with contention window (paragraphs 100, 107 and 164), then only certain consecutive sequence are transmitted in the contention window and the other will wait until next uplink burst (See figure 5 ). 
0112] Step 220: The terminal device sends a first data packet on a first uplink burst after the first LBT succeeds.
[0113] It should be understood that one uplink burst is a time-frequency resource occupied for sending a data packet after the terminal device successfully performs random backoff CCA-based LBT once. The uplink burst includes at least one time unit, and the at least one time unit may be consecutive in time. For example, TTIs or subframe sequence numbers included in the uplink burst are consecutive. Alternatively, the at least one time unit may be inconsecutive in time. There may be an interval between any two adjacent time units included in the uplink burst. For example, the uplink burst does not occupy a time domain resource at a start or an end of the time unit. This is not limited in this embodiment of the present invention.
[0114] It should be further understood that the terminal device sends grant-free AUL uplink information in the first uplink burst, or sends a part of AUL uplink information in the first burst. The foregoing description is also applicable to another uplink burst in this embodiment of the present invention, for example, a second uplink burst and a third uplink burst. Any two different uplink bursts are inconsecutive in time, for example, a first uplink burst and a second uplink burst in FIG. 2.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the transmitting window is used by the user equipment to determine which data packets to transmit, wherein the processing circuitry, when in operation, determines that a data packet can be transmitted in case said data packet is associated with a sequence number that is inside the transmitting window and determines that a data cannot be transmitted in case said data packet is associated with a sequence number that is outside the transmitting window as taught by Li in the system of Andreoli-Fang in order to improve transmission efficiency (L: paragraph 107).  
With regard to claim 10: Andreoli-Fang fail to teach the receiver, when in operation, receives, from the serving base station of the user equipment, a configuration message including information to configure the value of the acknowledgment timer, wherein the value of the acknowledgment timer is proportional to the number of hops of the data traffic route between the user equipment as the source node and the destination node of the data traffic route, wherein the value of the acknowledgment timer depends on the service type associated to the at least one data packet transmitted by the user equipment.
Similar to the system of Andreoli-Fang, Li discloses a wireless system for contention window size adaption  (see figure 2 and figure 3: 116-120).  Li also network device transmit time information via higher layer signaling (paragraph 127) and CWS is associated with priority class (paragraph 181).  

0126] The second reference time unit corresponding to the first uplink burst is a time unit at an interval of a third time length after a target time unit in the first uplink burst. Optionally, the target time unit in the first uplink burst is the first time unit in the first uplink burst. For example, the target time unit is the first subframe or TTI in the first uplink burst. Specifically, a start point of a timer corresponding to the first uplink burst is a moment at a third time length after the first subframe or TTI in the first uplink burst, as shown in (c) in FIG. 3.
[0127] Optionally, a second time length may be defined in a protocol or a regulation, for example, may be preset in the terminal device. Alternatively, the second time length may be configured by a network device by using higher layer signaling or notified by a network device by using physical layer signaling. Further, the second time length may be an HARQ status information feedback delay or greater than the feedback delay. Specifically, after receiving uplink data information, the network device feeds back the HARQ status information of the data information with a delay. For example, HARQ status information corresponding to data information in a time unit # n may be first fed back in a time unit # n+k. In this case, the HARQ status information feedback delay is referred to as k time units. Optionally, the second time length may be k subframes or TTIs. For example, the second time length may be k=4 subframes or TTIs.
 [0181] It should be understood that when accessing a channel, each terminal device may perform LBT based on a service type by using one of at least two access priorities (Priority class). Each access priority corresponds to a particular CWS value set. For example, for four access priorities, a CWS set with an access priority 1 is {3, 7}, a CWS set with an access priority 2 is {7, 15}, a CWS set with an access priority 3 is {15, 31, 63, 127, 255, 511, 1023}, and a CWS set with an access priority 4 is {15, 31, 63, 127, 255, 511, 1023}. Each time the terminal device adjusts the CWS before performing LBT, an adjustment operation of increasing, decreasing, or keeping the CWS unchanged is performed for each of the at least two access priorities, and is not limited to an access priority used for performing the LBT. For example, for the four access priorities, before the terminal device performs LBT by using the access priority 1, if the CWS needs to be increased, for each of the four access priorities, the CWS is increased to a next higher value in a CWS value set corresponding to the access priority, and then a CWS value adjusted based on the access priority 1 is used to perform LBT.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to receives, from the serving base station of the user equipment, a configuration message including information to configure the value of the acknowledgment timer, wherein the value of the acknowledgment timer is proportional to the number of hops of the data traffic route between the user equipment as the source node and the destination node of the data traffic route, wherein the value of the acknowledgment timer depends on the service type associated to the at least one data packet transmitted by the user equipment as taught by Li in the system of Andreoli-Fang in order to improve transmission efficiency (Li: paragraph 107).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Andreoli-Fang et al. (US 2018/0152267) in view of Skarve et al. (US 2019/0199643) .

With regard to claim 12: Andreoli-Fang fail to teach the at least one data packet is transmitted to a first intermediate node of a data traffic route having at least two hops, the data traffic route further comprising the user equipment as the source node and a receiving entity as the destination node, wherein the receiver, when in operation, receives congestion information with the reception feedback for previously transmitted data packets, the congestion information indicating that at least one of the nodes of the data traffic route suffers from data congestion, wherein the processing circuitry, when in operation, controls the transmitter to transmit less data packets for a period of time, wherein the congestion information within the reception feedback is one bit, wherein the congestion information is interpreted from a pattern in the reception feedback, such as the distribution of acknowledgements.

Similar to the system of Andreoli-Fang, Skarve discloses a wireless system for window size adaption  (see figure 3: paragraphs 29 and 33).  Skarve also teaches PPU exchanging to wireless device via an intermediate device (see figure 6: paragraphs 40-42) and  exchange congestion information to adjusted contention window size (see figure 7: paragraphs 40-42).  
[0040] FIGS. 6-8 show details for exemplary implementations of the solution presented herein. While FIG. 6 shows one PPU 100 in communication with one BPU 200, it will be appreciated that the PPU 100 may communicate with multiple BPUs 200, as shown in FIG. 1. In any event, PPU 100 executes separate congestion control algorithms to determine the data rate for transmitting data to the BPU 200 and to determine the transmission window size for transmitting data to the BPU 200. The BPU 200 conveys the user data packets to a wireless device 500 in the network, e.g., a cellphone, tablet, personal computer, or any other wireless device configured to receive data packets.
[0041] FIG. 7 shows additional details 400 for one exemplary implementation of method 300. In this exemplary embodiment, BPU 200 provides flow control (FC) feedback, e.g., air congestion feedback and TN congestion feedback to PPU 100 (block 410). The PPU 100 determines a data rate responsive to the air congestion feedback (block 420), and determines a transmission window size responsive to the TN congestion feedback (block 430). The PPU 100 may then determine a maximum allowed scheduling for transmitting user data until the next FC feedback is received from the BPU 200 (block 440). For example, PPU 100 may determine the maximum allowed scheduling according to min(data rate, transmission window size). The PPU 100 then schedules the data transmission to the BPU 200 according to the determined scheduling until the next FC feedback is received (block 450).
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention the at least one data packet is transmitted to a first intermediate node of a data traffic route having at least two hops, the data traffic route further comprising the user equipment as the source node and a receiving entity as the destination node, wherein the receiver, when in operation, receives congestion information with the reception feedback for previously transmitted data packets, the congestion information indicating that at least one of the nodes of the data traffic route suffers from data congestion, wherein the processing circuitry, when in operation, controls the transmitter to transmit less data packets for a period of time, wherein the congestion information within the reception feedback is one bit, wherein the congestion information is interpreted from a pattern in the reception feedback, such as the distribution of acknowledgements as taught by Skarve in the system of Andreoli-Fang in order to reduce data starvation (Skarve: paragraph 23).  

    PNG
    media_image5.png
    628
    802
    media_image5.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2020/0344819) in view of Skarve et al. (US 2019/0199643) .

With regard to claim 15: Myung fail to teach wherein the serving base station is an IAB, Integrated Access & Backhaul, donor, wherein the IAB donor is a source node in a downlink data traffic route in which a user equipment is a destination node of the data and in which there is at least one intermediate IAB node.
Similar to the system of Myung, Skarve discloses a wireless system for window size adaption  (see figure 3: paragraphs 29 and 33).  Skarve also teaches PPU exchanging to wireless device via an intermediate device, BPU (see figure 6: paragraphs 40-42). 

    PNG
    media_image6.png
    677
    609
    media_image6.png
    Greyscale

Since the PPU and BPU nodes do not have to be co-located (paragraph 26), it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the serving base station is an IAB, Integrated Access & Backhaul, donor, wherein the IAB donor is a source node in a downlink data traffic route in which a user equipment is a destination node of the data and in which there is at least one intermediate IAB node as taught by Skarve in the system of Myung in order to reduce data starvation (Skarve: paragraph 23).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Belleschi et al. (US 2020/0177318: see figure 5)
Lei et al. (US 2020/0044978: see figure 5)
Hu et al. (US 2019/0020572: see figure 11)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



5/07/2022

/MARCUS SMITH/           Primary Examiner, Art Unit 2419